Opinion issued November 1, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01184-CV



KERRY BEAL, Appellant

V.

TRACY CHRISTOPHER, VICTOR LEHMAN, TOMMY THOMAS, JANE
WATERS, AND EDWARD WELLS, JR., Appellees



On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2006-44443


 

MEMORANDUM OPINION
	Appellant, Kerry Beal, is attempting to appeal from interlocutory orders
dismissing appellees, the Honorable Tracy Christopher, Victor Lehman, the
Honorable Tommy Thomas, Jane Waters, and the Honorable Edward Wells, Jr.
	The clerk's record does not show that a final judgment has been signed in the
underlying case, which disposes of all parties and all claims.  This Court only has
civil appellate jurisdiction over final judgments, unless the legislature has authorized
an interlocutory appeal.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.012 (Vernon
1997).  The Clerk of this Court notified Beal that the appeal would be dismissed for
lack of jurisdiction if he did not demonstrate that a final judgment has been signed. 
See Tex. R. App. P. 42.3.  Beal responded, but did not demonstrate that a final
judgment has been signed.
	We dismiss the appeal for want of jurisdiction.  The Clerk of this Court is
directed to issue the mandate immediately.  See Tex. R. App. P. 18.6.

PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.